Citation Nr: 0517508	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-07 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for right shoulder 
tendonitis.

2. Entitlement to service connection for left shoulder 
tendonitis.

3. Entitlement to service connection for tinnitus to include 
as secondary to otitis media.

4. Entitlement to service connection for vertigo to include 
as secondary to otitis media.

5.  Entitlement to service connection for depression.

REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In October 2003, the veteran in writing withdrew his notice 
of disagreement to the December 2002, rating decision, 
denying his claim for a clothing allowance. 

In June 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  During hearing and on 
the record, the veteran withdrew from his appeal the claim of 
service connection for bronchitis and the claim for increase 
for seborrheic dermatitis.  A transcript of the hearing is in 
veteran's file. 

Also at the hearing, the veteran submitted additional medical 
evidence and waived initial consideration of the evidence by 
the RO and he raised the issue of service connection for 
otitis media, which is referred to the RO for appropriate 
action. 

The issues of service connection for right shoulder 
tendonitis, left shoulder tendonitis, vertigo, tinnitus and 
depression, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. In an unappealed August 1997 rating decision, the RO 
denied the veteran's application to reopen the claim of 
service connection for right shoulder tendonitis on the basis 
that the veteran failed to submit new and material evidence.  

2. The additional evidence presented since the August 1997 
rating decision raises a reasonable possibility of 
substantiating the claim of service connection for right 
shoulder tendonitis.


CONCLUSION OF LAW

The additional evidence presented since the August 1997 
rating decision is new and material, and the claim of service 
connection for right shoulder tendonitis is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  In light of the favorable disposition 
of the claim to reopen, the only issue decided in this 
decision, further discussion of the duty to notify under the 
VCAA is not necessary. 

Regarding the duty to assist, under 38 U.S.C.A. § 5103A, VA 
must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  As 
there is no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  
Factual Background

In a June 1996 rating decision, the RO denied the veteran's 
initial claim of service connection for right shoulder 
tendonitis because there was no evidence of a current 
disability.  After the veteran was notified of the rating 
decision and of his appellate rights, he did not appeal the 
rating decision.

In an August 1997 rating decision, the RO held that the 
additional received was not new and material evidence to 
reopen the claim of service connection for right shoulder 
tendonitis.  After the veteran was notified of the rating 
decision and of his appellate rights, he did not appeal the 
rating decision.

The evidence of record at the time of the last prior denial 
of the claim consisted of the service medical records and VA 
records, including reports of VA examinations.  

The service medical records disclose that in June 1995 the 
assessment was right shoulder tendonitis.  On retirement 
examination in July 1995, history included left shoulder 
tendonitis since 1995 without recurrence.  The VA records, 
including examinations conducted in 1996, revealed a history 
of tendonitis, but no finding or diagnosis of tendonitis of 
either shoulder. 

In November 2001, the veteran filed his current application 
to reopen the claim of service connection for right shoulder 
tendonitis. 

The additional evidence presented consists of VA records and 
records of a service department, as well as, the veteran's 
testimony at his hearing in June 2004. 

The service department records disclose that in August 1999 
the veteran was seen for a complaint of intermittent 
bilateral shoulder pain of 6 years' duration.  Rotator 
tendonitis or bursitis was assessed.  Subsequent records, 
dating from 2002, show right shoulder pain associated with 
cervical radiculopathy. 



The veteran testified that he had injured both of shoulders 
repeatedly during his service and that he was required to 
lift many things and to secure safes that weighed as much as 
700 pounds.  He stated that he was treated for shoulder pain 
several times in service, and that since service, he has been 
treated for tendonitis. 

Analysis

The veteran is seeking to reopen the claim of service 
connection for right shoulder tendonitis.  

Since the veteran did not appeal the August 1997 RO decision, 
that decision is final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.150(d), 20.200, 20.302, 
20.1103.  The claim cannot be reopened unless new and 
material evidence has been presented since that rating 
decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence is neither cumulative nor redundant of evidence 
already of record at the time of the last final denial and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1991) (per curiam) (holding that the "presumption of 
credibility" doctrine as articulated in Evans v. Brown, 
9 Vet. App. 273 (1996), was not altered by the ruling in 
Hodge and continues to be a binding precedent).  The Board is 
required to give consideration to all the evidence received 
since the last disallowance of the claim on any basis.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1991).

The Board finds that the additional evidence presented is new 
and material because it tends to show that the veteran has a 
current right shoulder disability related to service, the 
absence of which was the basis for the prior denial of the 
claim.  
As the additional evidence relates to a previously 
unestablished fact, namely, current disability, necessary to 
substantiate the claim, it raises a reasonable possibility of 
substantiating the claim.

For these reasons, the Board determines that the additional 
evidence presented since the August 1997 rating decision is 
new and material evidence, and the claim of service 
connection for right shoulder tendonitis is reopened.  


ORDER

The claim of service connection for right shoulder tendonitis 
is reopened and to this extent only, the appeal is granted.


REMAND

On the claims of service connection for tendonitis of the 
right and left shoulders, while there is documentation of 
tendonitis in service and of bilateral tendonitis after 
service, associated to service by history, the medical 
evidence of record is in sufficient to decide claims.  
Therefore, under the duty to assist, 38 C.F.R. § 3.159, 
further evidentiary development is needed. 

As for the claims of service connection for tinnitus and 
vertigo, the veteran has attributed these disabilities to 
chronic otitis media.  As noted above, the veteran has raised 
the issue of service connection for otitis media.  As these 
issues are inextricably intertwined, the claim of service 
connection for otitis media must be resolved prior to further 
appellate action on the issues of service connection for 
tinnitus and vertigo. 

As for the claim of service connection for depression, the 
service medical records include a notation of depression in 
December 1992.  After service, a long history depression has 
been documented. 

Because further evidentiary and procedural development is 
needed before the claims can be reviewed on appeal, the case 
is REMANDED to the agency of original jurisdiction for the 
following action:

1. At this stage of the appeal, notify 
the veteran that to substantiate his 
claims of service connection for tinnitus 
and vertigo, he should identify or submit 
medical evidence that he currently has 
tinnitus and vertigo.

2. Obtain records from the Medical Center 
at Lackland Air Force Base since May 
2002. 

3. Obtain records from the San Antonio 
VAMC since July 2002.

4. Schedule the veteran for a VA 
orthopedic examination to determine 
whether the veteran has any current right 
or left shoulder disability.  The claims 
folders must be made available to the 
examiner for review.  If the examiner 
finds that the veteran does have current 
disability of either shoulder, the 
examiner is asked to express an opinion 
as to whether the current disability of 
either shoulder is related to right 
shoulder tendonitis documented in June 
1995 or a history of left shoulder 
tendonitis noted on retirement 
examination in July 1995. 

5. Schedule the veteran for a VA 
psychiatric examination to determine 
whether the veteran has a psychiatric 
disorder.  The claims file must be made 
available for reviewed by the examiner.  
If the examiner finds that the veteran 
has a psychiatric disorder, the 
examiner is asked to express an opinion 
as to whether the current disorder is 
related the single notation of depression 
in December 1992.

6. After the above development has been 
completed, adjudicate the claims.  If any 
benefit sought is denied, prepare a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


